Citation Nr: 0615619	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2000, for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than September 
26, 2000, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty during World War II from 
November 1940 to October 1945.  He is in receipt of a Purple 
Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and tinnitus and assigned an effective 
date of September 26, 2000, for both disabilities.


FINDINGS OF FACT

1.  The May 1997 rating decision, which denied service 
connection for bilateral hearing loss and tinnitus, is 
supportable by the evidence then of record, and was 
consistent with the applicable law and regulations extant at 
that time.

2.  The veteran was notified of the May 1997 decision that 
same month, along with his appellate rights, and did not 
appeal it.   

3.  On September 26, 2000, the veteran submitted an 
application to reopen the claim for service connection for 
bilateral hearing loss and tinnitus.  

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for bilateral 
hearing loss and tinnitus between May 1997 and September 
2000.




CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service 
connection for bilateral hearing loss and tinnitus, did not 
contain clear and unmistakable error and is final.  38 
U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1103 (2005).

2.  The legal criteria for an effective date prior to 
September 26, 2000, for the grant of service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in March 2001, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had in its possession.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain on his behalf.  

The March 2001 letter, however, did not provide the veteran 
with the evidence necessary to substantiate a claim for an 
earlier effective date.  At that time, the veteran was 
seeking to reopen the claim for service connection for 
bilateral hearing loss and tinnitus.  Thus, it told him of 
the evidence necessary to substantiate a claim for service 
connection.  VA subsequently sent the veteran a letter in 
April 2005 wherein it then informed him of the evidence 
necessary to substantiate the claims for an earlier effective 
date.  The fact that the veteran did not receive this notice 
until April 2005 is harmless error.  Prior to the issuance of 
the letter, the veteran made arguments that indicate he is 
aware of the evidence necessary to substantiate a claim for 
an earlier effective date.  See VA Form 646, dated April 
2004.  Following the letter, he made additional arguments 
regarding why he was entitled to an earlier effective date.  
See VA Form 21-4138, Statement in Support of Claim, dated May 
2005, and VA Form 646, dated December 2005.  In these 
documents, the veteran argues that the May 1997 decision 
contained clear and unmistakable error.  Essentially, that is 
the only way he can obtain an earlier effective date in this 
case.  Thus, the veteran has actual knowledge of the evidence 
necessary to substantiate the claim for an earlier effective 
date, which is why the failure to inform him of the evidence 
necessary to substantiate the claim for an earlier effective 
date is deemed harmless.  

The March 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that it wanted him 
to tell VA about any additional information or evidence that 
he wanted VA to obtain for him.  It then asked the veteran to 
submit the information describing the evidence or send the 
evidence itself as soon as possible.  In other words, the 
veteran was well aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The issue before the Board involves an 
effective date.  VA has informed the veteran of how an 
effective date is determined, and, as stated above, it is 
clear that the veteran is aware of the evidence necessary to 
substantiate his claim for an earlier effective date.  
Dingess v. Nicholson, supra.

Private medical records have been submitted by the veteran.  
VA has not provided the veteran with an examination in 
connection with the claim for an earlier effective date; 
however, in this case, the effective date is determined based 
upon evidence already in the claims file prior to the 
September 2000 claim to reopen.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Earlier Effective Date

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in February 1997.  The 
claim was denied in May 1997, and the veteran was notified of 
the denial that same month along with his appeal rights.  He 
did not appeal the decision.  

The veteran does not contest that he failed to appeal the May 
1997 rating decision.  His argument rests on the fact that 
the May 1997 rating decision contained clear and unmistakable 
error, which would allow him an effective date of February 
1997 for the award of service connection for bilateral 
hearing loss and tinnitus.

A.  Clear and unmistakable error

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a) (2005).  A 
final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a) (2005).  
Clear and unmistakable error does not apply to a rating 
decision that is not final.  See id.

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The applicable regulations in effect at the time of the 1997 
decision are essentially the same as those currently in 
effect.  Under 38 C.F.R. § 3.303(a) (1997), it stated that 
service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
See also 38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Id. at 
(d).

Under 38 U.S.C.A. § 1154(b), it stated the following, in 
part:

In the case of any veteran who engaged in 
combat with the enemy in active service . 
. . the Secretary shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service- 
connection in each case shall be recorded 
in full.

See also 38 C.F.R. § 3.304(d) (1997).

At the time of the May 1997 rating decision, the record 
contained the service medical records, a September 1947 VA 
examination report, a March 1997 VA audiological evaluation, 
and the veteran's claim for compensation.  

The service medical records do not show any complaints of 
hearing loss or ringing in the ears.  In the September 1945 
separation examination, it showed the veteran's hearing in 
whispered voice was 15/15 in the right ear and 15/15 in the 
left ear.  The veteran did not claim service connection for 
hearing loss or tinnitus when he filed his original claim in 
October 1945.  The September 1947 VA examination report shows 
that examination of the auditory canals was normal.  The 
March 1997 VA audiological evaluation showed that hearing was 
within normal limits through 500 Hertz sloping to a profound 
sensorineural loss in the higher frequencies.  

In the May 1997 rating decision, the RO noted that the 
veteran's service records showed the veteran was exposed to 
loud noise ("veteran was a crew member on 105 mm 
Howitzer"), but that the service medical records showed no 
findings related to hearing loss or tinnitus, including the 
separation examination, dated in September 1945.  It stated 
the veteran also had not provided evidence of continuity of 
symptomatology between discharge (1945) and the current claim 
(1997).  Thus, it concluded that the evidence failed to show 
that the current bilateral hearing loss and tinnitus were 
related to in-service noise exposure.  

The veteran argues that at the time of the 1997 rating 
decision, the record was replete with evidence showing that 
his hearing loss and tinnitus were related to the excessive 
noise exposure the veteran had while in service.  
Specifically, he states that (1) his separation examination 
showed he had been exposed to combat and excessive noise 
exposure, (2) that in 1997 he was shown to have severe 
hearing loss, (3) that 38 U.S.C.A. § 1154(b) should have been 
applied to his claims for service connection, and (4) that 
reasonable doubt should have been resolved in his favor.  

The Board has carefully reviewed the evidence of record at 
the time of the May 1997 rating decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its May 1997 
decision when it denied service connection for bilateral 
hearing loss and tinnitus.  The reasons follow.

Regarding the veteran's argument that the RO failed to 
consider 38 U.S.C.A. § 1154(b) in its May 1997 decision, the 
Board finds that while that may be true (as the RO made no 
mention of that statute), the failure to consider that 
statute would not have manifestly changed the outcome of the 
decision for two reasons.  First, it is clear that the RO 
conceded the veteran had been exposed to "loud noise" in 
service.  See May 1997 rating decision, stating "veteran was 
a crew member on 105 mm Howitzer."  Thus, the concept of 
section 1154(b) was essentially applied.  The RO accepted the 
veteran had noise exposure in service and that he had a 
current disability.  Where it determined the veteran's claim 
failed was the lack of evidence of a nexus (continuity of 
symptomatology) between the post service bilateral hearing 
loss and tinnitus and the in-service noise exposure.  
Therefore, the denial of the claim did not rest on what 
happened in service.  

Second, section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  That section, 
however, does not address the questions of either current 
disability or nexus to service, both of which competent 
medical evidence is generally required.  Id. citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Again, it is clear that 
the basis for the denial of the claim in 1997 was that there 
was no evidence of continuity of symptomatology between the 
veteran's discharge from service and the post service hearing 
loss and tinnitus (a period of over 50 years).  Thus, had the 
RO considered that statute, it would not have changed the 
outcome of the claim.

The veteran has argued that VA should have obtained a medical 
opinion when it had the veteran examined in 1997.  The 
veteran was provided with an examination, but an opinion was 
not obtained.  The failure to obtain a medical opinion at 
that time would, at worst, constitute an incomplete record 
and/or a breach of the duty to assist, which would not 
constitute a valid claim of clear and unmistakable error.  
Cook v. Principi, 318 F.3d 1334, 1336-47 (Fed. Cir. 2002) 
(rehearing en banc), cert. denied, 539 U.S. 926, 123 S.Ct. 
2574, 156 L.Ed.2d 603 (2003); Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).

The Board understands the veteran's frustration regarding the 
denial of service connection for bilateral hearing loss and 
tinnitus in the May 1997 rating decision.  Unfortunately, it 
cannot be found that such rating decision contained clear and 
unmistakable error.  The gist of the veteran's argument is 
that service connection was wrongfully denied at that time.  
A difference of opinion in the outcome of the adjudication or 
a disagreement as to how facts were weighed and evaluated 
does not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Damrel, 6 Vet. 
App. at 246; Russell, 3 Vet. App. at 310.

Accordingly, because the Board has determined that the May 
1997 decision did not contain clear and unmistakable error, 
that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

B.  Reopened claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than September 26, 
2000, for the grant of service connection for bilateral 
hearing loss and tinnitus is legally precluded.  The reasons 
follow.

As determined above, the May 1997 rating decision, which 
denied service connection for bilateral hearing loss and 
tinnitus is final.  Thus, the effective date possible could 
not be applicable prior to May 1997 for the award of service 
connection for such disabilities.  

The next time the veteran submitted an application to reopen 
the claims for service connection for bilateral hearing loss 
and tinnitus was on September 26, 2000.  It was this 
submission that caused the previously-denied claim of service 
connection for bilateral hearing loss and tinnitus to be 
reopened and granted, effective September 26, 2000.

Here, there is no basis to grant an effective date prior to 
September 26, 2000, for the award of service connection for 
bilateral hearing loss and tinnitus.  In fact, the Board 
concludes that an effective date prior to September 26, 2000, 
is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed").  The 
veteran's application to reopen the claim for service 
connection for bilateral hearing loss and tinnitus was 
granted based upon the September 26, 2000, application to 
reopen the claims for service connection for bilateral 
hearing loss and tinnitus.  This is the earliest effective 
date possible based upon the facts in this case and the law 
and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for bilateral hearing 
loss and tinnitus prior to September 26, 2000 (and after May 
1997), and finds nothing in the record to support such a 
finding.  See 38 C.F.R. § 3.155 (2005).  The Board notes that 
the application of 38 C.F.R. § 3.157(b) would not be 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established.  See LaLonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board would like to take this opportunity to recognize 
that the veteran had honorable service in World War II, where 
he sustained a shrapnel wound to the left leg while in combat 
and subsequently received a Purple Heart Medal as a result.  
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

An effective date earlier than September 26, 2000, for the 
award of service connection for bilateral hearing loss and 
tinnitus is denied.

An effective date earlier than September 26, 2000, for the 
award of service connection for tinnitus is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


